United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard S. O’Connor, Esq., for the appellant
No appearance, for the Director

Docket No. 06-632
Issued: May 3, 2007

Oral Argument March 22, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2006 appellant, through her attorney, filed a timely appeal from a
November 22, 2005 merit decision of a hearing representative of the Office of Workers’
Compensation Programs affirming a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 20 percent bilateral lung impairment for
which she received a schedule award.
FACTUAL HISTORY
On June 27, 1988 appellant, then a 47-year-old secretary, filed a traumatic injury claim
alleging that she sustained laryngitis due to inhaling an irritant on June 13, 1988 in the
performance of duty. The Office accepted the claim for acute laryngitis, neurotic depression,

extrinsic asthma, chronic obstructive asthma, unspecified substance and an unspecified disorder
of the nervous system. Appellant received compensation for total disability beginning
January 1989.
Appellant filed a claim for a schedule award. On February 6, 2004 the Office requested
that she submit a medical report from her attending physician addressing the extent of any
permanent impairment in accordance with the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001). On February 13, 2004 the
Office referred appellant to Dr. Jeff B. Hales, a Board-certified internist, for a second opinion
evaluation.
In a report dated February 26, 2004, Dr. Grace Ziem, appellant’s attending physician who
specializes in occupational medicine, related that she had not achieved maximum medical
improvement. She opined that appellant had a 50 percent impairment due to the results of a
November 7, 2003 pulmonary function test, a 25 percent impairment due to asthma, a 15 to
20 percent impairment due to laryngitis and a 35 percent impairment due to a disorder of the
nervous system.
In a report dated March 22, 2004, Dr. Hales diagnosed interstitial lung disease,
scleroderma and CREST syndrome.1 Pulmonary function studies performed on that date for
Dr. Hales measured appellant’s forced vital capacity (FVC) as 2.22 liters or 72 percent of normal
before bronchodilator and 2.14 liters or 70 percent of normal after bronchodilator. Her forced
expiratory volume in the first second (FEV1) was 2.00 liters, or 81 percent of normal before
bronchodilator and 1.93 liters, or 78 percent of normal after bronchodilator. The ratio of FVC to
FEV1 was 90 liters. Appellant’s diffusing capacity for carbon monoxide (DCO) measured
12.7 liters or 53 percent of normal, before bronchodilator. Dr. Hales found that appellant
provided good effort on the pulmonary function study. He interpreted the results as showing a
“[m]ild to moderate restrictive defect with a moderate decrease in gas exchange.” He noted that
the DCO diffusing capacity was “normal when corrected for volume” and that she had no
“significant improvement after bronchodilators.” In his narrative report, Dr. Hales stated:
“Pulmonary function tests demonstrate no significant obstruction with mild
improvement to bronchodilators. She does have mild to moderate restriction as
well as significantly diminished gas transfer at 53 percent predicted.
“Chest x-ray reveals an enlarged cardiac shadow with prominent right atrium and
right ventricle in addition to subtle interstitial lung markings bilaterally.
“[Appellant] is a 63-year-old female who has underlying interstitial lung disease
as well as scleroderma and CREST syndrome. She also has episodic reactivity to
her lung disease and has been exposed to inhalational irritants and chemicals
during work back in 1988. [She] is possibly developing pulmonary hypertension

1

CREST syndrome is an acronym for Calcinosis, Raynaud’s phenomenon, Esophageal dysfunction,
Sclerodactyly and Telangiectasia.

2

as well related to her underlying connective tissue disease and interstitial lung
disease given findings on physical exam[ination] today, i.e., prominent S2 and
peripheral edema….”
Dr. Hales indicated that appellant’s inhalation exposure could “trigger laryngitis and
interstitial lung disease” and possibly scleroderma, all of which had “insidiously progressive
underlying lung disease.” He found that she may be at maximum medical improvement but
noted that she should be evaluated for pulmonary hypertension. Dr. Hales stated: “I believe that
[appellant] does have permanent impairment of lung function given the findings of crackles on
physical exam[ination] and x-ray findings of interstitial change as well as diminished gas
transfer. The current indices are 53 percent. She is also subjectively very dyspneic and unable
to perform significant activity.” Dr. Hales concluded that based on the pulmonary function
studies appellant had a “Class III impairment based on a DCO of 53 percent.”
An Office medical adviser reviewed Dr. Hales’ report on May 29, 2004. He found that
appellant had a Class II impairment based an FVC of 72 percent of normal and an FEV1 of 81
percent of normal. The Office medical adviser determined that this constituted a 20 percent
whole person impairment according to Table 5-12 on pages 107 of the A.M.A., Guides. He
converted the 20 percent whole person impairment to a 10 percent impairment of each lung. The
Office medical adviser opined that appellant reached maximum medical improvement on
March 22, 2004. He further noted that her scleroderma was not related to any impairment in
lung function.
By decision dated November 1, 2004, the Office granted appellant a schedule award for a
20 percent bilateral lung impairment. The period of the award ran for 31.20 weeks from
March 22 to October 26, 2004.
Appellant, through her attorney, requested an oral hearing. At the hearing, held on
September 22, 2005, counsel argued that the opinion of Dr. Hales, a pulmonologoist, outweighed
the findings of the Office medical adviser, an orthopedist.
By decision dated November 22, 2005, the Office hearing representative affirmed the
November 1, 2004 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing federal regulation,3 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

3

claimants, the Office has adopted the A.M.A., (5th ed. 2001) as the uniform standard applicable
to all claimants.4
Chapter 5 of the fifth edition of the A.M.A., Guides provides that permanent impairment
of the lungs is determined on the basis of pulmonary function tests, i.e., the FVC and the one
second FEV1, the ratio between FEV1 and FVC and DCO. The values for predicted and observed
normal values for FEV1, FVC and DCO are found in Tables 5-2a through 5-7b.5 The A.M.A.,
Guides provides a table consisting of four classes of respiratory impairment based on a
comparison of observed values for certain ventilatory function measures and their respective
predicted values.6 For Classes 2 through 4, the appropriate class of impairment is determined by
whether the observed values fall alternatively within identified standards for FVC, FEV1, DCO or
maximum oxygen consumption (VO2Max). For each of the FVC, FEV1 and DCO results, an
observed result will be placed within Class 2, 3 or 4 if it falls within a specified percentage of the
predicted value for the observed person.7 For example, a person is within a Class 2 impairment,
equaling 10 to 25 percent impairment of the whole person, if the FVC, FEV1 or DCO is above
60 percent of the predicted value and less than the lower limit of normal.8 Section 5.10 of the
A.M.A., Guides advises that at least one of the criteria must be fulfilled to provide an individual
with an impairment rating.9
As explained in the Office’s procedure manual, all claims involving impairment of the
lungs will be evaluated by first establishing the class of respiratory impairment, following the
A.M.A., Guides as far as possible. Awards are based on the loss of use of both lungs and the
percentage for the applicable class of whole person respiratory impairment will be multiplied by
312 weeks (twice the award for loss of function of one lung) to obtain the number of weeks
payable in the schedule award.10
ANALYSIS
The Office accepted that appellant sustained acute laryngitis, neurotic depression,
extrinsic asthma, chronic obstructive asthma and an unspecified disorder of the nervous system
due to a June 13, 1988 employment injury. Appellant filed a claim for a schedule award. In a
report dated February 26, 2004, Dr. Ziem opined that she had a 50 percent impairment due to the
results of a November 7, 2003 pulmonary function studies, a 25 percent impairment due to
asthma, a 15 to 20 percent impairment due to laryngitis and a 35 percent impairment due to an
4

Id. at § 10.404(a).

5

A.M.A., Guides at 95-100. The pulmonary function tables are based on gender, age and height.

6

Id. at 107, Table 5-12.

7

The predicted normal values and the predicted lower limits of normal values for the FVC, FEV1 and DCO tests
are delineated in Tables 5-2a through 5-7b.
8

A.M.A., Guides 107, Table 5-12.

9

Id. at 107.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(c)(1) (March 2005).

4

unspecified disorder of the nervous system. She did not explain how she calculated appellant’s
impairment due to asthma and laryngitis under the A.M.A., Guides. Additionally, disorders of
the nervous system are not covered members for purposes of a schedule award under the Act.11
Consequently, Dr. Ziem’s opinion is insufficient to establish the extent of appellant’s permanent
impairment.
The Office referred appellant to Dr. Hales for a second opinion evaluation. In a report
dated March 22, 2004, Dr. Hales diagnosed interstitial lung disease, scleroderma and CREST
syndrome. He found that appellant had a permanent impairment in her lung function given the
physical examination findings of crackles, x-ray findings of interstitial disease and decreased gas
transfer. Dr. Hales interpreted a March 22, 2004 pulmonary function study as showing
“significantly diminished gas transfer at 53 percent predicted.” He concluded that appellant had
a Class III impairment due to DCO values of 53 percent.
On May 29, 2004 an Office medical adviser reviewed Dr. Hales’ March 22, 2004 report.
He opined that appellant had a Class II impairment as the pulmonary function test showed a FVC
of 72 percent of normal and an FEV1 of 81 percent of normal. The Office medical adviser found
that this constituted a Class II impairment according to Table 5-12 on pages 107 of the A.M.A.,
Guides.12 Table 5-12 provides a range from a 10 to 25 percent whole person impairment for
individuals with a Class II respiratory disorder. The Office medical adviser determined that
appellant had a 20 percent whole person impairment. The Board notes, however, that the
A.M.A., Guides states that “[a]t least one of the listed criteria [in Table 5-12] must be fulfilled to
place an individual in any class with an impairment rating.”13 The criteria for a Class III
impairment under Table 5-12 is a FVC of between 51 to 59 percent of predicted or an FEV1 of
41 to 59 percent of predicted or DCO values of less than 59 percent of predicted.14 Appellant’s
DCO is 53 percent of predicted normal, which satisfies one of the listed criteria for a Class III
impairment.15 The Office medical adviser provided no explanation for his finding that appellant
had a Class II impairment given that her DCO value of 53 percent indicated that she had a
Class III impairment.16

11

See 5 U.S.C. § 8107; 20 C.F.R. § 10.404.

12

The Board notes that the Office medical adviser utilized the FVC and FEV1 results before bronchodilator
without providing any explanation. The A.M.A., Guides on page 93 provides that the spirogram which indicates the
best effort should be used. In this case, the post bronchodilator values for FVC and FEV1 also constitute a Class II
impairment according to Table 5-12 on page 107.
13

A.M.A., Guides at 107.

14

Id.

15

See supra note 6.

16

It is unclear whether either Dr. Hales or the Office medical adviser adjusted the spirometric values based on
appellant’s race. The A.M.A., Guides notes that the spirometric values for North American whites are greater than
for North American blacks and recommends multiplying predicted normal values for FVC, FEV1 and DCO values by
0.88, 0.88 and 0.93, respectively. Id. at 94.

5

Accordingly, the case will be remanded for the Office to obtain clarification from the
Office medical adviser regarding the extent of appellant’s pulmonary impairment. After such
further development as deemed necessary, the Office shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated November 22, 2005 is set aside and the
case is remanded for further proceedings consistent with this opinion of the Board.
Issued: May 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

